Citation Nr: 0123371	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to June 1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
arthritis of the lumbar spine; and denied a rating in excess 
of 10 percent for service-connected lumbosacral strain.  The 
veteran appealed this determination to the Board.  

In a September 1999 decision, the Board also denied the 
claims.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2001 Joint Motion, the parties 
requested that the Court remand the case to the Board for 
further development, including consideration of the claim 
under the newly enacted Veterans Claims Assistance Act.  In 
an order that same month, the Court granted the motion and 
remanded the case to the Board for further action.  


REMAND

As briefly noted in the Introduction above, effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) (VCAA).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  In the February 2001 
Joint Motion, the parties, in part, agreed that the case was 
to be returned to the Board for consideration as to whether 
this law was more favorable to the veteran, and whether the 
requirements of VCAA had been substantially complied with by 
VA.  

The Board finds that the new law is more favorable to the 
veteran, and additional development must be completed in this 
appeal before a final appellate disposition may be issued.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply).  Furthermore, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision on the matter at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

In the present case, the RO attempted to obtain the required 
medical opinions.  However, in the Joint Motion, the parties 
agreed that the veteran was not asserting that his disc 
disease was related to his military service or to his 
service-connected lumbosacral strain as addressed in the 
Board's September 1999 decision.  Rather, the parties 
clarified that he filed a claim for service connection for 
arthritis of the lumbar spine, and the Board did not discuss 
arthritis in its decision.  Consequently, another medical 
examination is necessary.  Since this determination is 
inextricably intertwined with the issue of entitlement to an 
increased rating for service-connected lumbosacral strain, 
that issue must also be remanded to the RO for further 
consideration.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2000)) are fully 
complied with and satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
lumbosacral strain and arthritis of the 
lumbar spine.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  Of 
particular interest are any additional 
records from Dr. Rouben and Dr. Quinones.

3.  The RO should obtain any VA 
hospitalization and outpatient treatment 
records for the veteran.  Once obtained, 
all records, should be associated with 
the claims folder.  

4.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records, and 
any further action to be taken by VA with 
respect to the claim.  

5.  Upon completion of the above, the 
veteran should be afforded a VA medical 
examination to determine the correct 
diagnosis(es) of any low back 
disabilities, including whether he has 
arthritis of the lumbar spine and the 
degree of disability associated with his 
service-connected lumbosacral strain.  
All tests deemed necessary by the 
examiner must be conducted, and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder with a copy of this Remand should 
be made available to the examiner prior 
to the examination, in order that he or 
she may review pertinent aspects of the 
veteran's service and medical history, 
including the other medical opinions of 
record.  

After examination and review of the 
record, the examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If 
further examinations are required for any 
of these questions to be answered they 
should be scheduled accordingly.  

(a)  Does the veteran currently have 
arthritis of the lumbar spine?  
Please list the appropriate clinical 
diagnosis(es).  

(b)  Is it at least as likely as not 
(50 percent likelihood or greater) 
that any currently diagnosed 
arthritis of the lumbar spine is 
related to the veteran's military 
service, including the service-
connected lumbosacral strain?  The 
opinions provided should be fully 
explained.  

(c)  Please describe the extent of 
functional impairment the veteran 
exhibits solely due to the pain or 
limitation of motion associated with 
his service-connected lumbosacral 
strain and arthritis of the lumbar 
spine (if diagnosed).  (Pain and 
functional impairment associated 
with the veteran's degenerative disc 
disease should not be considered).  

6.  When the above development has been 
completed, the RO should review the 
record and readjudicate the claims.  If 
any of the determinations remain adverse, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


